Opinion issued June 23, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00170-CV
                            ———————————
                          ANDREA FELIX, Appellant
                                         V.
                   VILLAGES OF COPPERFIELD, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1058337



                          MEMORANDUM OPINION

      Appellant, Andrea Felix, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also Tex.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (Vernon 2013), 101.0411
(Vernon Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in

Civil Cases in the Courts of Appeals, and before the Judicial Panel on Multi-

district Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further,

appellant has not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b).

      On March 17, 2015, we notified appellant, at the address provided in her

notice of appeal, that the filing fee had not been paid and her appeal could be

dismissed unless she paid the fee by April 16, 2015. On April 22, 2015, we notified

appellant, at the same address, that the trial court clerk had notified the Court that

the clerk’s record had not been filed because appellant had not paid, or made

arrangements to pay for, the clerk’s record, and the appeal could be dismissed

unless she responded by May 22, 2015. This Court’s second notice was returned,

with the following marked on the envelope: “return to sender, not deliverable as

addressed, unable to forward.” Appellant has not paid the fees, responded to the

Court’s notices, or provided us with any other mailing address. See TEX. R. APP. P.

5, 42.3(b), (c); cf. TEX. R. APP. P. 9.1(b) (requiring unrepresented party to provide

party’s mailing address on all documents filed with court).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.




                                          2
                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                        3